Citation Nr: 0207102	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-09 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1945 to March 
1947.

This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The RO issued the above-mentioned appealed rating decision on 
April 9, 1996.  On April 14, 1997, the RO received and date-
stamped a VA Form 21-4138, Statement in Support of Claim, 
which was treated as a notice of disagreement (NOD).  The 
postmark of the NOD is not of record; however, the NOD itself 
is dated April 9, 1997.  The RO subsequently sent a letter to 
the veteran explaining that his NOD was untimely as it was 
received more than one year from April 9, 1996.  See 
38 C.F.R. § 20.302.  

An RO decision that has become final is not appealable to the 
Board.  Finality is determined according to when the decision 
is no longer appealable.  38 U.S.C.A.§ 7105(c).  An NOD 
postmarked before the expiration of the one year appeal 
period will be accepted as timely.  38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.305.  According to 38 C.F.R. § 20.305, where 
no postmark is of record, it is assumed to be 5 days prior to 
the date of receipt.  In counting this 5-day period, 
Saturday, Sunday, and holidays are excluded.  The Board notes 
that April 14, 1997, fell on a Monday.  Therefore, excluding 
Saturday and Sunday, April 12 and 13, the presumed postmark 
date of the NOD could be Monday, April 7, 1997; however, 
because the NOD itself is dated April 9, 1997, the Board will 
accept that date as the date of mailing.  Because April 9, 
1997 is the last day on which the NOD could accepted as 
timely, it was timely and the Board has jurisdiction over the 
April 1996 RO rating decision.  The RO issued a statement of 
the case in March 1999 and the veteran submitted a timely 
substantive appeal in April 1999.  

The veteran testified before the undersigned member of the 
Board in January 2002.


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2. A diagnosis of PTSD related to noncombat stressors has 
been given.

3.  The record includes competent evidence that supports the 
veteran's assertion of the occurrence of a stressful event of 
a personal assault, and medical evidence of a nexus between 
PTSD and the stressful event of personal assault in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) 
(2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, (VCAA) Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp 2001), requires VA to assist 
a claimant in developing all facts pertinent to a claim for 
VA benefits, including obtaining a medical opinion and 
providing notice of the need to submit any information, and 
any medical or lay evidence that is necessary to substantiate 
the claim.  VA has issued regulations to implement the VCAA 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board finds that, in this case, the 
requirements of the VCAA and implementing regulations have 
been met.  The appellant was afforded a personal hearing 
before the undersigned member of the Board and the transcript 
is of record.  The RO has issued a statement of the case, and 
supplemental statement advising the veteran of what must be 
demonstrated to establish service connection for PTSD.  A 
development questionnaire was sent to assist in developing 
the claim.  See Patton v. West, 12 Vet. App. 272, 279 (1999) 
(where the Court noted that VA's use of certain PTSD 
questionnaires might be inappropriate for this type of PTSD 
claim).  In light of the assistance provided thus far and 
because the Board will grant the appeal, no further notice or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any psychiatric disorder.  A medical report notes that he was 
admitted to Fort Leonard Wood's Hospital on December 20, 
1945, for treatment for tear gas poisoning during training.  
The report notes that the veteran entered a tear gas chamber 
on that date.  He had slight lacrimation and irritation of 
nasal mucosa with resultant mild rhinitis.  He returned to 
duty on December 22, 1945.  Another report notes that he had 
failed to adjust his gas mask properly and received two to 
three minutes' exposure.  Another report notes that the 
diagnosis was gas poisoning.  His separation examination 
report is negative for any relevant abnormality.  

In August 1965, the veteran submitted a claim for benefit for 
head, body and leg injuries that reportedly occurred in 
January 1946.  In October 1965, the RO established service 
connection for a small cyst on the abdomen.  

In October 1967, VA hospitalized the veteran for complaints 
of joint and muscle pains that reportedly had been occurring 
since 1947.  Nothing definitive was detected during 
examination and an orthopedist felt that the symptoms 
represented a psychophysiological musculoskeletal reaction.  

A March 1968 VA hospital report notes that the veteran was 
admitted for a swollen left ankle.  He seemed rather hostile 
and reported that he had been gassed at basic training in 
1945.  He claimed that pain in all joints began at basic 
training and had continued to the present.  A rheumatologist 
felt that the veteran had recurring synovitis of unknown 
cause with a great deal of emotional overlay.  The veteran 
continued to complain of pain in multiple joints at the time 
of discharge. 

The veteran submitted a claim for service connection for PTSD 
in October 1995.  He reported both physical and mental abuse 
during active service.  In a reply letter dated in October 
1995, the RO requested that the veteran submit evidence that 
his PTSD had existed continuously since the date of his 
discharge from active service.  The RO also requested 
additional details of his claimed stressors.

A March 1996 VA general medical examination report reflects 
hearing loss, dizzy spells, indigestion, prostate problems, 
knee, shoulder, and neck pain, and vision loss.  

A March 1996 VA PTSD examination report reflects that the 
veteran reported several stressful incident that occurred at 
Fort Bliss, Texas.  First, he felt that he was treated 
prejudicially for being a Mexican.  Second, he was gassed and 
assaulted in a gas chamber, by unknown individuals who ripped 
off his gas mask and kicked him in the groin.  He reportedly 
was left in the chamber for several hours and had to be 
hospitalized because of the incident.  Third, he was harassed 
by a supervisor and had to salute a flag 1,000 times.  
Fourth, he was attacked by two individuals who held him and 
bent his thumb backwards.  He also reported that later, while 
stationed in France, he witnessed the murder of prisoners-of-
war (POWs), although that incident was not overly traumatic.  
Overall, while at basic training, he reportedly felt 
helpless, hopeless, and locked in.  Upon discharge from 
active service, he began having disturbing dreams about being 
trapped in the gas chamber and being held captive by that 
supervisor.  He had night sweats and feared that he was going 
to die.  He worked as a laborer for several years following 
active service.  During the PTSD examination, he reported 
several somatic complaints, such as neck pain, that had no 
apparent etiology.  The examiner noted that the veteran could 
not talk about the traumatic events without becoming very 
tearful.  The examiner noted increased arousal, difficulty 
sleeping, poor concentration, and hypervigilance around other 
people.  The examiner gave two Axis I diagnoses: first, PTSD, 
mild to moderate; and, second, depressive disorder, not 
otherwise specified.  Rheumatoid arthritis was given as an 
Axis III diagnosis.  

In a letter to the RO dated in December 1995, the veteran 
gave additional details of his stressors.  He reported 
altercations with his supervisor during basic training, such 
as being refused permission to go to sick call and being 
forced to pick cigarette butts from the graveled areas for 
three hours, which caused bruised knees.  He reported that 
three men in the barracks assaulted him and that while being 
held down, his thumb was twisted backwards.  He reported that 
he had to salute a flagpole a thousand times while a corporal 
stood by and counted.  His arm hurt for days afterwards.  He 
had to fill a bucket with gravel and run around the barracks 
one hundred times.  He felt he was discriminated against at 
basic training because he was of Mexican descent.  He 
reported that while in the gas chamber, someone ripped off 
his gas mask and kicked him in the crotch, causing him to 
pass out on the floor.  He was left inside for about 45 
minutes.  He reported that he currently received psychiatric 
care from a Dr. Nguyen, in Amarillo.  He attached a copy of 
his service medical records.  One medical record bears a date 
stamp as having been received at the RO in December 1995.  

The veteran's former spouse reported that he had flashbacks 
from the time that she first knew him in the 1960's.  

In April 1996, the RO denied service connection for PTSD on 
the basis that the record did not show the required stressors 
and that the PTSD diagnosis was not supported by the evidence 
of record.  The decision notes that the veteran had not 
responded to an October 1995 request for more information 
about his claimed stressors.  The decision also notes that 
the Army had reported that the veteran's official personnel 
file was not available.  

In April 1997, the veteran submitted an NOD and sent a 
duplicate copy of his stressors that he had submitted in 
December 1995.  

In July 1997, the RO received VA outpatient treatment reports 
dated in the 1990s from Amarillo.  

In August 1997, the RO determined that new and material 
evidence to reopen the claim had not been submitted.  In 
response, in April 1998, the veteran submitted two VA mental 
health treatment reports, dated in 1997 and 1998, from 
Amarillo, signed by a Dr. Nguyen.  Each reflects a diagnosis 
of PTSD.  

The veteran underwent a VA PTSD examination in May 1998.  The 
report notes that the previous VA PTSD examination report 
described the stressful incident in the gas chamber.  He also 
described an incident in France where some POW's had been 
killed or injured in an explosion.  Other history and 
symptoms were described.  The Axis I diagnosis was PTSD, 
chronic.  

In March 1999, the RO sent a letter and a PTSD development 
questionnaire to the veteran requesting additional 
information concerning the personal assault that had 
precipitated his PTSD.  The veteran responded with some 
additional details concerning his stressors.  He also 
reported that during the winter in France, he saw hungry 
women and children picking through Army garbage for food.  He 
reported that in France, a truck carrying welding gas 
exploded, killing three of four POWs, and that he caught a 
boot with a foot in it.  He later indicated that the 
explosion occurred in Leon, France, during the summer of 
1946.  

In July 2000, the Department of the Army reported that the 
reported stressors could not be verified due to a lack of 
specific information concerning the veteran's unit of 
assignment in France.  

In January 2002, a 24-year acquaintance of the veteran 
reported that on at least 30 occasion over the past 24 years 
the veteran reported extreme joint pain, nightmares of a 
beating suffered during active service, and a gas chamber 
incident.  

In January 2002, a Vet Center counselor reported that the 
veteran had related those stressful incidents, which had 
occurred in France.  

In January 2002, the veteran testified before the undersigned 
member of the Board that he was gassed at Fort Leonard Wood 
and also kicked and abused by a Sergeant while there.  He 
testified concerning stressful incidents that occurred in 
France.  He gave accounts of his current symptoms and noted 
that his own cousin witnessed the gassing, but that his 
cousin was deceased.  

II.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.304(f) govern service 
connection for PTSD.  This regulation was revised effective 
March 7, 1997.  See 64 Fed. Reg. 32, 807 (June 18, 1999). The 
veteran's current claim was filed prior to that time, thus, 
both versions are potentially applicable; however, either 
version appears to be sufficient in this case, as there is no 
question that the veteran suffers from PTSD.  Therefore, the 
Board will focus on the revised version.

Under the revised version of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat, then, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The Court has stressed the necessity of complete development 
of the evidence if a PTSD claim is based on an alleged 
personal assault.  Patton, 12 Vet. App. at 276.  In Patton, 
the Court pointed out that there are special evidentiary 
development procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14(c) (Feb. 20, 1996), and former MANUAL M21-1, 
Part III, 7.46(c)(2) (Oct. 11, 1995).

The general M21-1 provisions on PTSD claims in 5.14 require 
that in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  
MANUAL M21-1, Part III, 5.14(b)(2).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities.  MANUAL M21-1, 
Part III, 5.14(c).  Further, the provisions of subparagraphs 
(7) and (8) indicate that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor", and that "secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes" and that "[e]vidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."  
When read together, the Court states that the subparagraphs 
show that in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor.

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "something 
more than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'," and that 
"[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  To that 
extent, the Court found that the above categorical statements 
in Cohen and Moreau, and other cases where that may have been 
in accordance, are not operative.  In addition, the Court 
noted that in two places MANUAL M21-1, Part III, 5.14, 
appeared improperly to require that the existence of an in-
service stressor be shown by "the preponderance of the 
evidence."  The Court clearly stated that any such 
requirement would be inconsistent with the benefit of the 
doubt doctrine which is applicable where the evidence is in 
equipoise.  Patton, 12 Vet. App. at 280.

In this case, the veteran has not claimed that he 
participated in combat and the record does not otherwise 
indicate such service.  The Board finds that the veteran is a 
noncombat veteran.  The record in this case shows that a PTSD 
diagnosis was first rendered in March 1996.  That and 
subsequent PTSD diagnoses assume that the veteran's reported 
personal assault occurred.  The issue to be resolved is 
whether there is credible supporting evidence of the personal 
assault or other non-combat-related stressors alleged by the 
veteran.  38 C.F.R. § 3.304(f).  The question is one of fact 
to be resolved by VA adjudicators alone.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The veteran's often mentioned personal assault allegedly 
occurred in a gas chamber while receiving gas mask training 
and tear gas orientation.  Another assault allegedly occurred 
in the barracks; however it does not appear to be necessary 
that we verify that it occurred.  Official records certainly 
corroborate the gas chamber training, as a service medical 
record indicates that the veteran was admitted shortly 
thereafter to the Fort Leonard Wood hospital for gas 
poisoning.  Although this does not corroborate the assault, 
the Board concludes that the medical reports certainly 
indicate that something irregular occurred in the gas-
training chamber.  The Board makes this conclusion on the 
assumption that gas chamber training, even with an improperly 
adjusted mask, does not result in two days of hospitalization 
for gas poisoning.  Again, because the veteran certainly was 
hospitalized for two days for gas poisoning, this appears to 
be more than a minor tear gas reaction.  That a training 
incident could results in two days hospitalization for gas 
poisoning indicates to the Board that something went 
seriously wrong in there and thus, the veteran's account of 
being assaulted becomes more credible.  Although the 
veteran's accounts of how much time he spent in the gas 
chamber appear to vary, the Board recognizes no one was 
timing this incident and therefore the veteran's sense of 
time might have been distorted.  What seemed like hours might 
have been minutes.  Therefore, the Board does not find the 
veteran's credibility to be in question.  The Board also 
notes that the PTSD examiner might have mis-recorded certain 
details.  An example of such is the fact that the 1996 PTSD 
examination report reflects that the incident occurred at 
Fort Bliss, when, in fact, the veteran and the service 
medical records both indicate that the incident occurred at 
Fort Leonard Wood.  The Board also notes that lay witnesses 
have reported that the veteran repeated this incident to them 
as well.  In fact, according to the lay witnesses, it appears 
that he had mentioned the incident decades before he ever 
submitted a PTSD claim for it.  Moreover, a 1968 VA hospital 
report even mentions the gassing event, albeit without the 
personal assault details.   

Although the veteran reported other stressors, the Board 
finds that there is corroborating evidence that an incident 
did occur in the gas chamber in 1945.  Also, considering that 
the VA PTSD examiner noted that the veteran could not speak 
of the incident without crying, and considering the tenets of 
the Patton case regarding the special emphasis to be placed 
on the examiner's opinion, the Board finds that the veteran 
has submitted sufficient evidence to place the claim in 
equipoise.  Applying the benefit of the doubt doctrine, the 
Board will resolve the issue in favor of the veteran.  See 
38 U.S.C.A. § 5107(b) (West 1991); § 5107(b) (West Supp 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
Thus, the Board finds that the regulatory requirements for 
service connection for PTSD based on personal assault are met 
in this case.  The claim must therefore be granted.  



ORDER

Service connection for PTSD is granted.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

